Citation Nr: 1013779	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-26 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge.  During the hearing, the 
Veteran indicated that he desired to withdraw his power of 
attorney from the American Ex-Prisoners of War, which was 
previously representing him.

Additionally, during the Veteran's January 2010 hearing, as 
well as in several statements submitted, the Veteran asserted 
that he is unable to be employed due to his disabilities.  
This issue is REFERRED to the RO for appropriate action.

The Veteran originally filed a claim limited to entitlement 
to service connection for PTSD.  As is discussed in more 
detail below, the medical evidence of record indicates that 
the Veteran has been diagnosed with various mental 
conditions.  Although not claimed by the Veteran, the Board 
will expand his original claim to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (finding a claimant without medical expertise cannot 
be expected to precisely delineate the diagnosis of his 
mental illness).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  A January 2006 rating decision denied the claim of 
entitlement to service connection for PTSD.

2.  Evidence pertaining to the Veteran's PTSD received since 
the January 2006 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2006 rating decision 
is new and material, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for an Acquired 
Psychiatric Disorder, to Include PTSD

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for PTSD was first denied in a rating 
decision of January 2006, on the basis that there was no 
evidence of a diagnosis of PTSD.  The Veteran was notified of 
his right to appeal that decision in February 2006.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the January 2006 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for PTSD may only be opened if new and material evidence is 
submitted.  

In this instance, since the January 2006 decision denied the 
claim on the basis that there was no evidence of a diagnosis 
of PTSD, the Board finds that new and material evidence would 
consist of evidence of a diagnosis of PTSD, or an acquired 
psychiatric disorder.

Evidence received since the January 2006 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has submitted VA outpatient records from August 
2007 that state the Veteran experienced a traumatic event 
during service, and that his current clinical picture may 
represent a delayed onset of PTSD symptoms.  During the 
August 2007 consultation, the Veteran had a positive PTSD 
screen.  Furthermore, the VA psychiatric nurse stated that 
the Veteran's anxiety and panic attacks may also be connected 
to his service.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.

The Board has reopened the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, and is 
remanding the claim, as will be discussed subsequently.  The 
Board has not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
Veteran that may exist in this case are not prejudicial to 
the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; to this extent, the 
appeal is granted.


REMAND

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, has been reopened.  In light of 
the evidence presented, additional clinical information is 
necessary.  

VA has a duty to assist the Veteran in the development of the 
claim.  The duty to assist has not been met.  The Veteran has 
asserted that while in service he was robbed and beaten and 
that he currently suffers from PTSD, anxiety, depression and 
panic attacks as a result of that incident.

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Bradford v. Nicholson, 20 Vet. App. 200 (2006), 
38 C.F.R. § 3.304(f)(4) provides "unequivocally" that VA 
will not deny a posttraumatic stress disorder claim that is 
based on in-service personal assault without first providing 
the requisite notice.  The Court also stated that 38 C.F.R. 
§ 3.304(f)(4) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the Veterans 
service records" or (2) "evidence of behavior changes."  
Such detailed notice has not been provided to the Veteran in 
this case.  The October 2007 letter to the Veteran is 
particular to the new and material evidence claim, but does 
not provide notice with the particularity required under 38 
C.F.R. § 3.304(f)(4), as is required in cases such as this.

The duty to assist also includes assisting the Veteran in the 
procurement of pertinent treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran testified during the 
January 2010 hearing that as a result of the assault he was 
admitted to the Clark Air Force Base Hospital.  The RO has 
not made an attempt to retrieve these records.  There may be 
pertinent information regarding the Veteran's claimed assault 
in these records; however, the records are not associated 
with the claims folder.  38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  

Additionally, VA has a duty to assist a claimant in obtaining 
evidence; such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Post-service treatment records indicate varying psychological 
diagnoses, such as PTSD, depression and anxiety.  
Furthermore, the Veteran's treating psychiatric nurse 
indicated that the Veteran may have PTSD as a result of an 
in-service assault and also that his anxiety and panic 
attacks may be connected to service.  As the record contains 
diagnoses of various mental conditions and an opinion based 
on all the evidence of record has not yet been obtained, the 
Board finds that a remand for an additional examination is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).




Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran all requisite 
notice with regard to his claim for 
service connection for PTSD, including 
as secondary to an in-service personal 
assault.  The notice must be compliant 
with both 38 C.F.R. § 3.159(b) (2009) 
and 38 C.F.R. § 3.304(f)(4) (2009).

The RO/AMC should send him a letter 
asking him to help corroborate his 
reported experience of assault in 
service.  The Veteran should be 
specifically advised that he may 
provide corroborating evidence of his 
alleged assault in service from 
alternate sources of information.  

The Veteran should be asked to provide 
any additional information possible 
regarding the stressful events claimed 
to have caused PTSD, and to identify 
potential alternative sources for 
supporting evidence regarding the 
alleged trauma.  He should submit any 
evidence in his possession that may 
refer to the event, including newspaper 
accounts, witness statements, letters 
to family or friend, and the like.  

In particular, the Veteran should 
provide as much detailed information as 
possible including the dates, places, 
names of people present, and detailed 
descriptions of events, if not already 
of record.  The RO should then request 
any supporting evidence from 
alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate.

2.  Obtain the records for any 
treatment the Veteran received at Clark 
Air Force Base Hospital during August 
1958 to June 1962.  

If no additional medical records can be 
located, a negative response is 
necessary and a written statement to 
that effect should be requested for 
incorporation into the record.

3.  Once the above development takes 
place, afford the Veteran a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorders.  All indicated 
studies should be performed, to include 
psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims file must 
be made available to and reviewed by 
the examiner, and the examination 
report should reflect that such a 
review of the claims files was made.

The examiner should state whether the 
Veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the physician should 
identify the specific stressor(s) that 
support the diagnosis.

The examiner should opine whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that 
any in-service stressful experience 
described by the Veteran occurred 
(personal assault), and if so, whether 
it is at least as likely as not (i.e. a 
50 percent probability or greater) that 
the Veteran has PTSD as a result of the 
stressful experience.  In providing 
this opinion, the examiner is requested 
to acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.  In doing so, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  

The examiner is also asked to offer 
comments and an opinion regarding the 
statements made by the Veteran's 
treating psychiatric nurse in August 
2007 that he may have a delayed onset 
of PTSD as a result of the assault and 
that his anxiety and panic attacks may 
also be connected to service.

A complete rationale must be given for 
all opinions expressed.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  After the above actions have been 
completed, readjudicate his claim.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


